G

UARANTY

      BANK

           a Temple-Inland company

   

IRREVOCABLE LETTER OF CREDIT NO. 300568382-7001446:

 

Issued: March 7, 2005

 

BENEFICIARY:

Coral Energy Holdings, L.P.

909 Fannin, Plaza Level 1

Houston, TX 77010

   

APPLICANT:

The Exploration Company of Delaware, Inc.

500 North Loop 1604 E., Suite 250

San Antonio, TX 78232

Attn: Mark Stark

 

AMOUNT:

     USD $2,800,000.00

     Two Million Eight Hundred Thousand Dollars and no/100 U.S. Dollars

 

Expiry Date:

     November 16, 2006

 

Gentlemen:

   

We hereby establish our Irrevocable Standby Letter Of Credit in favor of Coral
Energy Holding, L.P. (hereinafter referred to as "Beneficiary") for the account
of:

             

The Exploration Company of Delaware, Inc.

     

500 North Loop 1604 E., Suite 250

     

San Antonio, TX 78232

           

For an aggregate amount of Two Million Eight Hundred Thousand Dollars and no/l00
U.S. dollars (USD $2,800,000.00) available by your sight draft drawn on Guaranty
Bank, 8333 Douglas Ave., Dallas, Texas 75225, Attn: Commercial Loan Support, by
payment against your drafts at sight (in the form attached hereto as Exhibit A)
to be accompanied by either:

             

a..

A signed statement by an authorized officer of Beneficiary that the amount drawn
under this Letter of Credit represents an amount due and owing to Beneficiary
and unpaid by The Exploration Company of Delaware, Inc. pursuant to an ISDA
Master Agreement. Master Swap Agreement and/or confirmations for swaps, options
or other financially settled transactions, or

     

           8333 Douglas Avenue

           Dallas, TX 75225

           ph: 214 360 3380 / fax: 214 360 5265

 

 

IRREVOCABLE LETTER OF CREDIT NO. 300568382-7001446:

ISSUED: MARCH 7, 2005

G

UARANTY

      BANK

           a Temple-Inland company

     

b.

A signed statement by an authorized officer of Beneficiary that (a) The
Exploration Company of Delaware Inc. has contractual obligations to Beneficiary
which extend beyond the expiration date of this Letter of Credit, and (b) The
Exploration Company of Delaware, Inc. has not provided a substitute letter of
credit prior to ten (10) business days before the expiration date of this Letter
of Credit, and (C) Beneficiary is therefore drawing upon this Letter of Credit
and will hold the proceeds as security until application against amounts which
become due to Beneficiary under an ISDA Master Agreement, Master Swap Agreement
and/or confirmations for swaps, options or other financially settled
transactions. It is not necessary to present the original Letter of Credit in
connection with any drawings hereunder.

       

Special Conditions:

         

A.

Photocopies for copy documents are acceptable.

                   

B.

All banking charges are for the account of applicant.

                   

C.

Partial Drawings are permitted.

                   

D

This Letter of Credit cannot be transferred or assigned.

               

The term "Beneficiary" includes any successor by operation of law of the named
beneficiaries; however, appropriate documentary evidence of this fact must be
presented to the bank.

         

Drafts must be presented at the main banking quarters ("main office") of
Guaranty Bank, 8333 Douglas Ave., Dallas, Texas 75225, Attention: Commercial
Loan Support not later than November 16, 2006. Provided all conditions to
payment have been complied with, Guaranty Bank will honor all drafts on or
before the third banking day following proper presentation. "Banking Day" shall
mean any day on which the main office of Guaranty Bank is open and transacting
banking business. This Letter of Credit is irrevocable and is not assignable.

         

Guaranty Bank agrees with the drawers, endorsers and bona tide holders of drafts
drawn under and in compliance with the terms of this Letter of Credit that the
drafts will be honored on due presentation strictly in accordance with the terms
hereof.

         

This Letter of Credit shall be governed by (A) Chapter 5 of the Texas Business
and Commerce Code, as amended, and (B) The Uniform Customs and Practices for
Documentary Credits (Current Revision), published by the International Chamber
of Commerce. Publication 500.

     

Guaranty Bank Guaranty Bank

     

BY: /s/ Kevin Hanigan

BY: /s/ Paula Egger

 

       Kevin Hanigan

       Paula Egger

 

       Executive Vice President

       Senior Vice President

 

       Managing Director Corporate Banking

       Director Commercial Loan Support

       

           8333 Douglas Avenue

           Dallas, TX 75225

           ph: 214 360 3380 / fax: 214 360 5265